Exhibit 10.1


CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT (“Agreement”) is made effective the 1st day of October
2012 (the “Effective Date”) by and between Omni Bio Pharmaceutical, Inc. (“Omni
Bio” or the “Company”) and James Crapo (“Consultant”) (collectively, the
“Parties”).


WHEREAS Omni Bio desires to receive the services of Consultant upon the terms
and conditions set forth in this Agreement;


AND WHEREAS Consultant desires to provide to Omni Bio the services of Consultant
upon the terms and conditions set forth in this Agreement;


NOW THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, Omni Bio hereby agrees to engage the services of
Consultant upon the terms and conditions set forth in the following paragraphs:


 
1)
DESCRIPTION OF SERVICES (“Services”) – Omni Bio engages Consultant to manage its
Fc-AAT development and marketing programs, which include oversight of the
product development of the Company’s Fc-AAT molecules, including management of
Charles Dinarello, Soohyun Kim and other scientists and collaborators for their
work in the product development of Fc-AAT; oversight of all patent prosecution
related to Fc-AAT; oversight for the Company’s scientific and commercial work
with iBio; oversight of the Company’s relationship with CellTrion (both product
and commercial development)



 
2)
TERM:  This Agreement shall take effect on the Effective Date and shall remain
in effect for six (6) months (October 1, 2012 to March 31, 2013, but may be
terminated as permitted herein. This Agreement may be renewed upon mutual
agreement by the Parties.



 
3)
COMPENSATION:

 
a.
Cash payment of $7,500 per month – Six (6) monthly payments

 
b.
Common stock purchase warrants 500,000, exercisable at closing price of Company
common stock on date of grant; vesting – one half upon execution of this
agreement and one half on last day of this agreement

 
c.
Company purchase of D&O 6 year tail policy on behalf of Consultant.  One-half of
the cost of policy to be deducted from cash compensation in 3) a. above.  Cost
of policy is equal to $35,000; $3.0 million coverage.



 
4)
AUTHORIZED EXPENSES - Omni Bio shall reimburse Consultant for reasonable
pass-through and out-of-pocket expenses actually incurred by Consultant in
connection with the Services for which Omni Bio has pre-approved and expressly
agreed to be responsible (“Authorized Expenses”).  Consultant shall keep full
and accurate records and documentation reasonably satisfactory to Omni Bio (such
as receipts and vendor invoices) supporting any Authorized Expenses.

 
 
 

--------------------------------------------------------------------------------

 
 
With respect to travel:
 
 
a.
All US domestic air travel will be booked and traveled as Coach Class by
Consultant using an air carrier, route, and aircraft approved by Consultant;

 
b.
All international air travel will be booked and traveled as Business Class (or
First Class on two class service aircraft) by Consultant using an air carrier,
route, and aircraft approved by Consultant

 
 
5)
CONFIDENTIALITY/PROPRIETARY INFORMATION:  Consultant will abide by the terms and
provisions of a Confidentiality/Proprietary Information Agreement (copy attached
hereto as an Exhibit A) and further agrees that, unless expressly waived by Omni
Bio in writing, Consultant will require any and all persons who have access to
confidential information of Omni Bio to execute copies of agreements
substantially similar to Exhibit A and that notwithstanding any other terms
herein; Exhibit A remains in full force and effect; and Consultant expressly
agrees that: a) at no time during the term or during a two (2) year period
following the end of the Term (including any extensions thereto) shall
Consultant compete with Omni Bio; b) all proprietary information and other
information concerning Omni Bio acquired pursuant to the service of Consultant
to Omni Bio shall at all times be and remain the sole property of Omni Bio
regardless of how such proprietary information is stored and upon termination of
this Agreement (w/o retaining copies), Consultant shall return all such
proprietary information to Omni Bio on whatever medium it is evidenced
(including w/o limitation paper files, computer memory media, etc.).



 
6)
ASSIGNMENT OF INTELLECTUAL PROPERTY:  Consultant will assign to Company any and
all future intellectual property not currently assigned to Company that may be
filed as applications with any patent jurisdiction related to research and
development work in Fc-AAT by Omni, Dr. Charles Dinarello, Dr. Soohyun Kim and
their scientists, collaborators.



 
7)
TERMINATION.

 
 
a)
Either party may terminate this Agreement for convenience and without cause by
providing written notice to the other party at least thirty (30) days in advance
of the intended termination date.

 
 
b)
Either party may terminate this Agreement immediately upon any breach of this
Agreement, as the case may be, by the other party and the failure of the
breaching party to cure such breach within thirty (30) days of receipt of
written notice of such breach from the non-breaching party.

 
 
c)
Upon receiving any notice of termination from Omni Bio, Consultant shall use its
best efforts to: (i) promptly wind down its work on the Services to be
performed; (ii) refrain from entering into any non-cancelable commitments; and
(iii) mitigate any further Authorized Expenses.

 
 
d)
Omni Bio’s liability for any work terminated prior to completion of all Services
to be performed pursuant to the Agreement shall be limited to Authorized
Expenses incurred.

 
 
e)
Unless terminated earlier pursuant to Section 6) a. through 6) d. above, the
Agreement will terminate upon expiration of its stated term.

 
 
 

--------------------------------------------------------------------------------

 
 
 
8)
INDEPENDENT CONTRACTOR. Consultant’s status hereunder shall be that of an
independent contractor and not an agent or employee of Omni Bio. Neither party
is, nor shall claim to be, a legal agent, representative, partner or employee of
the other, and neither shall have the right or authority to contract in the name
of the other nor shall it assume or create any obligations, debts, accounts or
liabilities for the other.  In no event shall Consultant have any authority to
enter into any contract or commitment in the name of or on behalf of Omni Bio,
and Consultant shall not hold itself out as having authority to do so without
Omni Bio’s prior written authorization.

 
 
9)
ASSIGNMENT AND DELEGATION.  Each Party may assign all of its rights and
obligations hereunder, by written notice to the other Party, to a
successor-in-interest or transferee (whether by merger, consolidation, purchase
or otherwise) of either all or substantially all of the assets or shares of such
Party or the part of the business of such Party to which this Agreement relates.
This Agreement shall be binding upon Omni Bio and Consultant and their
respective successors and assigns and any successor or assign of any substantial
portion of the Omni Bio’s or Consultant’s respective businesses and/or assets.

 
 
10)
CONTROLLING LAW.  The validity, interpretation and performance of this Agreement
and any dispute connected herewith shall be governed by and construed in
accordance with the laws of the State of Colorado, without regard to its
conflict of laws principles.

 
 
11)
ARBITRATION.  Any controversy or claim arising out of or relating to this
contract, or the breach thereof, shall be settled by arbitration in accordance
of the rules of the American Arbitration Association, and judgment upon the
award rendered by the arbitrator(s) shall be entered in any court having
jurisdiction thereof. For that purpose, the parties hereto consent to the
jurisdiction and venue of an appropriate court located in Arapahoe County, State
of Colorado.  All fees and expenses of the arbitration shall be borne by the
parties equally.  However, each party shall bear the expense of its own counsel,
experts, witnesses and preparation and presentation of proof. In the event that
litigation results from or arises out of this Agreement or the performance
thereof, the parties agree to reimburse the prevailing party's reasonable
attorney's fees, court costs, and all other expenses, whether or not taxable by
the court as costs, in addition to any other relief to which the prevailing
party may be entitled.  In such event, no action shall be entertained by said
court or any court of competent jurisdiction if filed more than five (5) years
subsequent to the date the cause(s) of action actually accrued regardless of
whether damages were otherwise as of said time calculable.

 
 
12)
AMENDMENT; NO WAIVER.   Any amendments or modifications to this Agreement shall
be done in writing and signed by authorized representatives of both
parties.  Either party’s failure to insist on compliance or enforcement of any
provision of this Agreement shall not affect its validity or enforceability or
constitute a waiver of future enforcement of that provision or of any other
provision of this Agreement.

 
 
13)
SEVERABILITY. Should there be any conflict between any provisions hereof and any
present or future statute, law, ordinance, regulation, or other pronouncement
having the force of law, the latter shall prevail, but the provision of this
Agreement affected thereby shall be curtailed and limited only to the extent
necessary to bring it within the requirements of the law, and the remaining
provisions of this Agreement shall remain in full force and effect.

 
 
 

--------------------------------------------------------------------------------

 
 
 
14)
AGENCY.  It is understood and agreed that Consultant will act under this
Agreement as an independent contractor with duties solely to the Omni Bio and
nothing in this Agreement or the nature of Consultant’s services in connection
with this Agreement or otherwise shall be deemed to create a fiduciary duty or
fiduciary or agency relationship between Consultant and Omni Bio or its
stockholders, employees or creditors, and Omni Bio agrees that it shall not
make, and hereby waives, any claim based on an assertion of such fiduciary duty
or relationship.

 
 
15)
THIRD PARTY BENEFICIARIES.  It is agreed that Consultant has been retained to
provide services to Omni Bio, and not to any other person, and the Agreement is
not intended to confer rights upon any person (including shareholders, employees
or creditors of Omni Bio) not a party hereto.

 
 
16)
CONSTRUCTION. Each party hereto has had an opportunity to review and revise this
Agreement, so the rule of construction to the effect that any ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation or construction of this Agreement.

 
 
17)
ENTIRE AGREEMENT.   This Agreement (including any Exhibits, Schedules or Addenda
attached hereto) and any Appendices incorporated herein contain the entire
agreement of the Parties with respect to the subject matter hereof and supersede
any prior written or oral agreements or understandings.  No representations were
made or relied upon by either party other than those that are expressly set
forth in this Agreement.  In the event of any conflict between the provisions of
this Agreement and the provisions of any Appendix, the terms of this Agreement
shall prevail.  No term, condition, proposal or other document provided or
generated by Consultant shall have any force and effect with respect to the
subject matter hereof unless Omni Bio has expressly and specifically agreed to
that term, condition, proposal or document in writing.

 
 
18)
HEADINGS.   The captions to the Sections hereof are not a part of this
Agreement, but are included merely for convenience of reference only and shall
not affect its meaning or interpretation.

 
 
19)
COUNTERPARTS.   This Agreement may be executed in one (1) or more duplicate
originals, all of which together shall be deemed one and the same instrument.

 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
first above written date.
 

Omni Bio Pharmaceutical, Inc.   James D. Crapo By:
                                                                
  By:
                                                                
Name: 
Steven Bathgate
  Name:
James Crapo
Title:
Interim Chief Executive Officer
  Title:
                                                                
Date:
                                                                
  Date: 
                                                               